Case 0:20-cv-61541-RAR Document 4 Entered on FLSD Docket 11/05/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CIV-61541-RAR

 TIMOTHY E. TAFFE,

        Movant,

 v.

 UNITED STATES OF AMERICA,

       Respondent.
 __________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION

        THIS CAUSE comes before the Court on Movant Timothy Taffe’s Motion to Vacate

 pursuant to 28 U.S.C. § 2255, filed on July 29, 2020, wherein he attacks the constitutionality of

 his conviction or sentence following a guilty plea [ECF No. 1] (“Motion”). The matter was

 referred to the Honorable Lisette M. Reid, United States Magistrate Judge, for a Report and

 Recommendation (“Report”) [ECF Nos. 2, 3]. The Court has carefully reviewed the Magistrate

 Judge’s Report [ECF No. 3] as well as the entire record. As of the date of this Order, no party has

 filed an objection to the Report, and the time to do so pursuant to 28 U.S.C. § 636(b)(1)(C) and

 Local Magistrate Rule 4(b) has elapsed. Accordingly, the Petition is ripe for disposition.

        As Magistrate Judge Reid forewarned in her Report, see Report at 7, Movant’s failure to

 file objections to the Report under the 14-day time period delineated by 28 U.S.C. § 636(b)(1)(C)

 bars a de novo determination by the Court of anything in the Report—and likewise bars an attack,

 on appeal, of the factual findings made by Magistrate Judge Reid. See 28 U.S.C. § 636(b)(1)(C);

 Thomas v. Arn, 474 U.S. 140, 149 (1985). When no party has timely objected, “the court need
Case 0:20-cv-61541-RAR Document 4 Entered on FLSD Docket 11/05/2020 Page 2 of 2




 only satisfy itself that there is no clear error on the face of the record in order to accept the

 recommendation.” FED. R. CIV. P. 72 (b)(3) advisory committee’s notes (citation omitted).

        Because Movant has not filed an objection to the Report, the Court did not conduct a de

 novo review of Magistrate Judge Reid’s findings. Rather, the Court reviewed the Report for clear

 error. Having reviewed the Report for clear error, the Court agrees with Magistrate Judge Reid’s

 analysis and findings. Thus, having found no clear error within the Report, it is

        ORDERED AND ADJUDGED that the Report [ECF No. 3] is ACCEPTED AND

 ADOPTED. Movant Timothy E. Taffe’s Motion [ECF No. 1] is DENIED. A certificate of

 appealability shall not issue. The Clerk of the Court is directed to CLOSE this case and all pending

 motions are DENIED as moot.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 5th day of November, 2020.




                                                      RODOLFO A. RUIZ II
                                                      UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
